TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00436-CV



                                     In the Matter of D. D. H.



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-JV-14-030074, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant D.D.H. has informed this Court that he no longer wishes to pursue

this appeal and has filed a motion to dismiss it. Appellant’s counsel states that he has conferred with

counsel for appellee The State of Texas, and it does not oppose this motion. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: August 27, 2014